                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

DEONDRICK CLARK                                                              PLAINTIFF
ADC #108473

v.

                             Case No. 5:19-cv-00176 BSM

DAVIS, et al.                                                            DEFENDANTS


                                        ORDER

       The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Beth Deere [Doc. No. 9] has been received. After careful review of the record, the RD

is adopted. Clark’s claims against the Doe defendants are dismissed without prejudice.

       IT IS SO ORDERED this 30th day of September 2019.




                                                  UNITED STATES DISTRICT JUDGE
